Citation Nr: 1034455	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-19 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1942 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claim.  

In October 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.  A transcript of the Veteran's May 
2007 hearing before a Decision Review Officer (DRO) at the RO is 
also of record.  

In November 2008, the Board issued a decision in which 
entitlement to a service connection for a low back disorder was 
denied.  Subsequently, in August 2010, the Veteran submitted a 
motion for reconsideration of the November 2008 decision.  At 
that time, it was discovered that the incorrect date (i.e., 
November 13, 2007, rather than November 13, 2008) was stamped on 
the Board's November 2008 decision.  In light of this error, and 
as discussed in more detail below, the Board will vacate the 
decision dated November 13, 2007, and reconsider the issue of 
entitlement to service connection for a low back disorder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On November 13, 2008, the Board issued a decision as to the 
issue of entitlement to service connection for a low back 
disorder. 




2.  In August 2010, the Board discovered that the date stamped on 
the November 13, 2008, decision was incorrect insofar as it 
reflected that the decision was issued in November 2007, rather 
than November 2008.  

3.  There is no credible and competent evidence of record showing 
that the Veteran has a current low back disorder that is 
etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The Board decision dated November 13, 2007, addressing the 
issue of entitlement to service connection for a low back 
disorder is vacated.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. 
§ 20.904 (2009).  

2.  The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon 
request of the appellant or his representative, or on the Board's 
own motion, when an appellant has been denied due process of law 
or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 
(2009).  

In this case, the Board issued a decision on November 13, 2008, 
in which entitlement to a service connection for a low back 
disorder was denied.  Subsequently, in August 2010, the Veteran 
submitted a motion for reconsideration of the denial of service 
connection for a low back disorder.  Significantly, upon 
reviewing the Veteran's motion for reconsideration, it was 
discovered that the date stamped on the Board's November 2008 
decision was incorrect insofar as it indicated that the decision 
was issued in November 2007, rather than November 2008.  In order 
to avoid any potential prejudice to the Veteran as a result of 
this error, the Board decision dated November 13, 2007, 
addressing the issue of entitlement to service connection for a 
low back disorder is vacated.  See id.  


II.  Service Connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a Veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and 
arthritis becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Veteran contends that his lower back problems are the result 
of in-service spinal taps he received in approximately October 
1944.  He asserts that while stationed in Burma, he was helping 
to build a bridge when he was found lying across a log.  The 
Veteran reports that he was taken to a hospital and that doctors 
put a needle in his back to administer medication because he was 
found to have typhoid fever.  He asserts that the needle remained 
in between his vertebrae for eight days.  The Veteran contends 
that he had problems with his back throughout his remaining time 
in service after the spinal tap was administered, but denied 
being told that anything was wrong with his back.  He also 
asserts that he has had problems with his back since his 
discharge from service, but that he first sought treatment after 
his discharge in 1966.  The Veteran also reports several back 
surgeries after his discharge.  See May 2006 VA Form 21-4138; 
October 2006 notice of disagreement (NOD); May 2007 and October 
2008 hearing transcripts.  

The RO requested the Veteran's service treatment records from the 
National Personnel Records Center (NPRC) in April 2006.  The 
following month, the NPRC informed the RO that the Veteran's 
record was fire-related and that the original records were moldy 
and brittle and could not be mailed, but that photocopies were 
being mailed instead.  See VA Form 3101.  




The Veteran's service treatment records reveal that he received 
two spinal punctures while he was in service.  Both were related 
to treatment for syphilis.  See medical records dated February 
1944 and October 1944.  The service treatment records are devoid 
of reference to complaint of, or treatment for, any back 
problems, either before or after the spinal punctures were 
administered.  

The post-service medical evidence of record reveals that in 
August 1950, the Veteran was seen with complaint of pain in the 
low back region of one week's duration.  The diagnosis made was 
lumbosacral strain.  See VA Form 10-P-10.  

Treatment records from the VA Medical Center (VAMC) in Memphis 
reveal that the Veteran was seen on July 11, 1966 with complaint 
of low back pain radiating down to his right leg, off and on for 
several years but worse since January.  He reported that the 
original onset was in 1950, after lifting a heavy beam, and 
indicated that he had had intermittent trouble with pain before 
subsequently re-injuring his back in January 1966.  The 
impression made was herniated nucleus pulposus (HNP) L4-L5 right.  
See clinical record.  

The Veteran was admitted to the ambulatory ward in no acute 
distress on July 13, 1966.  He reported a ruptured disc that had 
been present for years but with worsened pain since January 1966.  
See id.  The Veteran subsequently authorized a myelogram and 
excision of a disc.  See authorization for administration of 
anesthesia and for performance of operations and other procedures 
dated July 14, 1966 and July 15, 1966.  On July 17, 1966, the 
Veteran reported that he had hurt his back in 1951 after slipping 
off a bucket.  He did not fall, but had a heavy cylinder to hold 
up, which hurt his back.  The Veteran also reported that he was 
again lifting a printing cylinder in January 1966 when he 
developed back pain.  The impression made was HNP L5 right.  See 
id.  

The Veteran underwent a subtotal hemilaminectomy, L4, right, with 
excision of HNP, on July 19, 1966.  See operation report.  A 
summary prior to the operation indicated that the Veteran had 
injured his back in January 1966 while lifting a heavy 



object.  See hospital summary.  The pathological report contained 
a diagnosis of nucleus pulposus LM1-4.  See tissue examination.  

An October 1967 record signed by Dr. G.B. Higley, Sr., reports 
that the Veteran was seen in May 1967 with complaint of re-
injuring his back while lifting a cylinder.  At that time, the 
Veteran reported first injuring his back in 1955 while also 
lifting a cylinder.  He also reported undergoing surgeries in the 
early part of 1966 and January 1967.  The Veteran indicated that 
he was having relatively severe back pain.  An x-ray taken in May 
1967 showed that the Veteran still had some opaque material in 
the canal following a hemilaminectomy at four and five.  Dr. 
Higley reported treating the Veteran between May and October 
1967.  See certificate of attending physician.  

The Veteran underwent a VA compensation and pension (C&P) 
examination in January 1968 in conjunction with a claim for 
nonservice-connected pension.  In pertinent part, he reported 
back trouble that had begun in 1955 with the lifting of a printed 
cylinder, a first back surgery in 1966, and a second back surgery 
in 1967.  The examiner reported that the Veteran was first seen 
at the Memphis VAMC in July 1966, at which time he gave a history 
of low back pain since January 1966.  He subsequently underwent 
surgery, during which a herniated intervertebral disc between L4 
and L5 was removed on the right side.  He returned to work for 
approximately two months before developing pain again, after 
which he underwent a second disc procedure in January 1967.  The 
examiner reported that the second surgery was conducted at a 
private medical facility.  X-rays of the Veteran's lumbar spine 
revealed that the bodies of the vertebrae were of normal height 
and width, intervertebral spaces were within normal limits, and 
alignment appeared normal.  The Veteran was diagnosed with 
arachnoiditis secondary to previous herniated nucleus pulposus.  

The Veteran was seen at the Memphis VAMC in April 1968 for a 
psychological evaluation.  During the evaluation, he reported 
losing a job a year and one-half prior that he had held for 20 
years.  The Veteran indicated that he had injured his back at 
work and eventually had to have surgery for it.  See clinical 
record.  During an 



August 1968 psychological evaluation, the Veteran complained of 
nervousness accompanied by nausea and weakness for two weeks.  He 
also reported injuring his back in July 1966 and having 
operations at that time and again in January 1967.  See id.  An 
October 1968 nursing note reports that the Veteran told of an on-
the-job back injury and legal difficulties that had followed it 
as a result of his company filing suit against him for not 
working.  See id.  

The next record of treatment specifically related to the 
Veteran's back is dated June 1982.  At this time, the Veteran 
complained of recurrent low back pain with radiation that started 
two weeks prior and had been continuous.  The assessment made was 
recurrent back pain.  See medical certificate from Memphis VAMC.  

The Board presumes that a chest x-ray, which is missing a year, 
is dated December 1987, as this would correspond to the Veteran's 
age of 49.  Evidence of scoliosis of the upper thoracic spine 
with convexity on the right was noted at this time.  See VA 
radiographic report.  

The Veteran was seen in March 1995 with complaint of bilateral 
flank pain for two days, as well as left sided left lower back 
pain for three days since waking up.  The diagnostic impression 
was muscle tension and nephrolithosis.  See medical certificate 
from Memphis VAMC.  

At this juncture, the Board notes that it appears the Veteran's 
entire record of treatment from the Memphis VAMC has been 
associated with the claims folder.  It is important to note that 
records dated between March 1996 and November 2000, as well as 
records dated between June 2005 and May 2006, are devoid of 
reference to complaint of, or treatment for, any back problems.  
A March 2006 record reveals complaint of low back pain, but not 
corresponding treatment for the pain.  See medical assistant 
note.  In August 2006, the Veteran again complained of low back 
pain, this time in conjunction with other ailments.  The 
assessment provided did not include a diagnosis related to the 
Veteran's lumbar spine.  See primary care note.  




The evidence of record does not support the Veteran's claim for 
entitlement to service connection for a low back disorder.  The 
Board acknowledges that the Veteran's available service treatment 
records do document that he received two spinal punctures during 
service, which the Veteran contends resulted in his post-service 
back problems.  The service treatment records, however, are 
devoid of evidence that the Veteran had a chronic back condition 
during service.  In addition, the earliest post-service medical 
record related to complaints involving the Veteran's back is 
dated August 1950, almost five years after his discharge from 
service.  This span of time does not support a finding that the 
Veteran had continuity of symptomatology after his discharge from 
service.  The Board finds that the Veteran's recent statements 
that he has suffered from continuity of symptomatology since 
service not to be credible in the light of the treatment records 
dated in the 1960s wherein he reported the onset of back pain in 
1950 or 1951.  On several occasions, the Veteran reported that 
the August 1950 complaint of low back pain constituted the 
original onset of his back problems.  See July 1966 clinical 
records; October 1967 certificate of attending physician 
(reported first injuring his back in 1955 while lifting 
cylinder); January 1968 C&P examination report (reported back 
trouble began in 1955 with the lifting of a printed cylinder).  
Importantly, he did not report that his back problems originated 
in service, to include as a result of the spinal punctures.  More 
often than not, if he did not report problems beginning in 1950, 
he related it to a subsequent back injury at work in January 
1966.  See e.g. July 1966 hospital summary.  The Board finds that 
this evidence, which is more contemporaneous to the Veteran's 
time in service, weighs heavily against his claim.  

Lastly, the current evidence of record does not contain a 
diagnosis related to the Veteran's low back.  The two most recent 
records specifically related to treatment for the Veteran's low 
back report assessments of recurrent back pain and muscle 
tension.  See June 1982 and March 1995 medical certificates from 
Memphis VAMC.  In addition, the more recent VA treatment records 
report complaint of back pain but no treatment or diagnosis 
rendered in conjunction with these complaints.  See March 2006 
medical assistant note; August 2006 primary care note.  Pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom; Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Even assuming the Veteran has a low back condition, there is no 
competent medical evidence of record relating any such condition 
to the Veteran's active service.  While the Veteran is competent 
to described his symptoms, he is not competent to provide a 
medical opinion as to etiology, namely, that his back disorder 
was caused by a spinal puncture.  As noted above, the Veteran's 
statements as to a continuity of back symptomatology since 
service are not found to be credible.  Additionally, there is no 
evidence of arthritis of the lumbar spine within one year of 
service.  See 38 U.S.C.A. § 1112.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Therefore, entitlement to service 
connection for a back disorder is denied.

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be 
provided to a claimant before the initial unfavorable decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  




Prior to the issuance of the September 2006 rating decision that 
is the subject of this appeal, the Veteran was informed of the 
evidence necessary to establish a claim for service connection 
and of his and VA's respective duties in obtaining evidence.  See 
April 2006 letter.  This letter also provided the Veteran notice 
concerning the appropriate disability rating and effective date 
of any grant of service connection, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the duty to 
notify has been fulfilled concerning this claim.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  This duty has also been met, as the Veteran's service, 
VA and private treatment records have been associated with the 
claims folder and the RO made attempts to obtain records 
associated with the Veteran's receipt of benefits from the Social 
Security Administration (SSA).  See April 2007 SSA response 
indicating the Veteran's folder had been destroyed.  

The Board acknowledges the Veteran's representative's request to 
give the Veteran an examination if anything possibly happened to 
schedule such an examination to determine how bad his back really 
is.  See October 2008 hearing transcript.  Remand for a medical 
examination and opinion is not warranted, however, because 
although the Veteran reports continuity of back problems since 
service, for the reasons discussed above, his statements are not 
credible.  Nor is there any medical evidence suggesting a 
relationship between a current low back disorder and active 
service.  In sum, there is no competent and credible evidence of 
record indicating that a current low back disorder may be 
associated with an in-service event, injury, or disease.  See 
38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that 



no further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the Veteran.


ORDER

The Board decision dated November 13, 2007, addressing the issue 
of service connection for a low back disorder is vacated.

Service connection for a low back disorder is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


